DETAILED ACTION
	This is a first office action in response to application 17/727,722 filed 04/23/2022, in which claims 1-22 are presented for examination. Currently claims 1-22 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the user" in line 3 and “the user’s body”.  There is insufficient antecedent basis for this limitation in the claim.
	Further depending claims 2-22 are rejected as being dependent upon a rejected base claim under similar rationale.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, 18-20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stern U.S. Patent Application Publication No. 2016/0124530 A1 hereinafter Stern.

Consider Claim 1:
	Stern discloses a passive pen for interaction with a touch screen of a communication device, wherein the passive pen comprises: (Stern, See Abstract.)
	a housing; (Stern, [0068], “The stylus comprises housing 300 made of conductive material, such as iron or another metal, such that when a user holds or touches the housing, the housing is grounded. Housing 300 has attached thereto a conductive member 324.”)
	a conductive section, wherein when the user is in contact with the conductive section, a capacitive connection is established between the conductive section and the user's body; (Stern, [0084-0085], [0116], [0084], “According to an aspect of the present disclosure there is provided a stylus adapted to be used with a digitized sensor, the stylus comprising: a conductive housing; and a conductive tip, wherein the conducive tip is electrically disconnected from the conductive housing when a level of pressure applied to the stylus tip is below a predetermined value, and the conducive tip is electrically connected to the conductive housing otherwise.”)
	a fixed conductive z-direction mounting section coupled to the conductive section; a moveable conductive z-direction mounting section; (Stern, [0034], “Tip holder 200 supports a conductive elastomer 204, made for example of conductive rubber that deforms in response to pressure. Elastomer 204 has a continuous circular protrusion 205 (or a multiplicity of bumps) which deform first as pressure is applied at the tip.”)
	a variable capacitor positioned between the fixed conductive z-direction mounting section and the moveable conductive z-direction mounting section, wherein the variable capacitor has a compressive property; and (Stern, [0037], “Elastomer 204 is a moving electrode and is at the same potential as protrusion 205, while electrode 206 and electrode 208 are stationary with respect to the stylus housing. Capacitance between elastomer 204 and electrode 208 changes due to elimination of the air gap and the deformation of elastomer 204 which extends its effective area. Electrode 206 may be placed on the external layer of printed circuit board (PCB) 212 and exposed to conductively touch protrusion 205, while electrode 208 may be embedded within PCB 212. The FR4 of the PCB forms a dielectric layer between these two electrodes.”)
	a conductive tip coupled to the moveable conductive z-direction mounting section, (Stern, [0022], “According to an aspect of the disclosure there is provided a stylus with a stylus tip that is electrically isolated from a user touching the stylus while the tip is hovering over a detection surface and electrically connected to a user touching the stylus while the tip is touching the detection surface. In some examples, switching between electrically isolating and electrically connecting the stylus improves discrimination between hover and touch.”)
	wherein pressure on the conductive tip creates a z-direction force operable to move the moveable conductive z-direction mounting section in the z-direction, wherein movement of the moveable conductive z-direction mounting section compresses the variable capacitor against the fixed conductive z-direction mounting section, and wherein when the variable capacitor is compressed, capacitance of the variable capacitor changes. (Stern, [0023], [0043], “FIGS. 4A, 4B and 4C show the boundary of the elastomer as it deforms in response to increasing pressure. The black dashed lines show the boundary of the elastomer as it deforms in response to increasing pressure. First, as the bumps are pressed, less air is trapped between the capacitor sides. This scenario causes an increase in the average dielectric coefficient of the capacitor, which in turn increases the capacitance as the pressure increases. Even during this initial phase, the most sensitive response is at the initiation of the touch, due to the small area of the bumps. When pressure increases further, the bumps 205 become harder to press, and with further pressure elastomer 204 itself is deformed as the bottom of elastomer 204 flattens against the PCB 212. Thus, during all these stages, the area of the formed capacitor increases and less air is trapped between the capacitor sides, further increasing the capacitance. This multi-stage capacitance change may be used for providing a highly sensitive non-linear response to pressure. This highly sensitive non-linear response may be used for discriminating between hover and tip states of the stylus, and provide further changing behavior when more pressure is applied. Due to the structure of elastomer 204, during bump 205 deforming stage the capacitor effective area increases proportionally to the square of the bump radius. Additionally, as pressure increases, the gap between the capacitor sides contains less air and more FR4. FR4 has higher dielectric coefficient, thus further increasing capacitance.”)
Consider Claim 2:
	Stern discloses the passive pen of claim 1, wherein the housing consists of a conductive material, and wherein the capacitive connection is a direct capacitive connection. (Stern, [0068], “The stylus comprises housing 300 made of conductive material, such as iron or another metal, such that when a user holds or touches the housing, the housing is grounded. Housing 300 has attached thereto a conductive member 324.”)
Consider Claim 3:
	Stern discloses the passive pen of claim 1, wherein the housing consists of a non-conductive material, and wherein the capacitive connection is a capacitive coupling connection. (Stern, [0069], “The stylus further comprises tip 308 made of conductive material such as metal, conductive felt, or the like, and tip holder 304 made of dielectric material such as plastic, silicon, or the like.”)
Consider Claim 4:
	Stern discloses the passive pen of claim 1, wherein the compressive property is at least one compressive material, wherein the at least one compressive material includes one or more of: a compressive insulator material; and a compressive conductive material. (Stern, [0039], “The capacitance may be affected by the size of the elastomer 204, electrode 206, and electrode 208, by the initial distance between the electrodes, and the capacitance changes resulting from the response of the elastomer to the pressure, the stylus material and additional mechanical factors. Specifically, the thickness of the FR4 between electrode 206 and touch electrode 208 has a significant effect on the capacitance.”)
Consider Claim 8:
	Stern discloses the passive pen of claim 1 further comprises: a pen cone coupled to the housing, wherein the conductive tip is at least partially physically contained within the pen cone and is electrically isolated from the pen cone. (Stern, See Fig. 3)
Consider Claim 9:
	Stern discloses the passive pen of claim 8, wherein the variable capacitor, the fixed conductive z-direction mounting section, and the moveable conductive z-direction mounting section are at least partially physically contained within the pen cone. (Stern, See Fig. 3.)
Consider Claim 10:
	Stern discloses the passive pen of claim 1 further comprises: a conductive wire operable to couple the fixed conductive z-direction mounting section to the conductive section. (Stern, [0044] FIG. 5 shows an exemplary electronic circuit designed for using variable capacitance for determining the pressure applied at the tip. The circuit may connect between points 104 and 108 of FIG. 1, instead of a light source and a photo detector.”)
Consider Claim 11:
	Stern discloses the passive pen of claim 1, wherein the compressive property is a compressible shape having at least one conductive compressive material. (Stern, [0034], “Tip holder 200 supports a conductive elastomer 204, made for example of conductive rubber that deforms in response to pressure. Elastomer 204 has a continuous circular protrusion 205 (or a multiplicity of bumps) which deform first as pressure is applied at the tip.”)
Consider Claim 18:
	Stern discloses the passive pen of claim 1, wherein an end of the variable capacitor is coupled to the fixed conductive z-direction mounting section and wherein another end of the variable capacitor is coupled to the moveable conductive z-direction mounting section. (Stern, [0069], “The stylus further comprises tip 308 made of conductive material such as metal, conductive felt, or the like, and tip holder 304 made of dielectric material such as plastic, silicon, or the like. Tip 308 connects to shaft 312 also made of conductive material, which in turn connects to conductive member 316 made of conductive material such as metal. Conductive member 316 comprises or is connected to one, two or more elastic dielectric protrusions 320, made for example of non-conducive rubber or silicon.”)
Consider Claim 19:
	Stern discloses the passive pen of claim 1, wherein an end of the variable capacitor is coupled to the fixed conductive z-direction mounting section and wherein another end of the variable capacitor is not coupled to the moveable conductive z-direction mounting section. (Stern, [0069], “The stylus further comprises tip 308 made of conductive material such as metal, conductive felt, or the like, and tip holder 304 made of dielectric material such as plastic, silicon, or the like. Tip 308 connects to shaft 312 also made of conductive material, which in turn connects to conductive member 316 made of conductive material such as metal. Conductive member 316 comprises or is connected to one, two or more elastic dielectric protrusions 320, made for example of non-conducive rubber or silicon.”)
Consider Claim 20:
	Stern discloses the passive pen of claim 1, wherein an end of the variable capacitor is coupled to the moveable conductive z-direction mounting section and another end of the variable capacitor in not coupled to the fixed conductive z-direction mounting section. (Stern, [0069], “The stylus further comprises tip 308 made of conductive material such as metal, conductive felt, or the like, and tip holder 304 made of dielectric material such as plastic, silicon, or the like. Tip 308 connects to shaft 312 also made of conductive material, which in turn connects to conductive member 316 made of conductive material such as metal. Conductive member 316 comprises or is connected to one, two or more elastic dielectric protrusions 320, made for example of non-conducive rubber or silicon.”)
Consider Claim 21:
	Stern discloses the passive pen of claim 1 further comprises: a second conductive section coupled externally to the housing, wherein the housing consists of a non-conductive material, wherein the conductive section is electrically isolated from the housing, and (Stern, [0069], “The stylus further comprises tip 308 made of conductive material such as metal, conductive felt, or the like, and tip holder 304 made of dielectric material such as plastic, silicon, or the like.”)
	wherein, when the user is in contact with the second conductive section, a direct capacitive connection is established between the conductive section and the user's body. (Stern, [0068], “The stylus comprises housing 300 made of conductive material, such as iron or another metal, such that when a user holds or touches the housing, the housing is grounded. Housing 300 has attached thereto a conductive member 324.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern U.S. Patent Application Publication No. 2016/0124530 A1 as applied to claim 4 above, and further in view of Barel U.S. Patent Application Publication No. 2017/0068345 A1 hereinafter Barel.

Consider Claim 5:
	Stern discloses the passive pen of claim 4, wherein the variable capacitor includes two or more conductive layers and one or more insulator layer, wherein two conductive layers of the two or more conductive layers are separated by an insulator layer of the one or more insulator layer.
	Barel however teaches it was a technique known in the art to provide capacitive layers and dielectric layer and therefore teaches wherein the variable capacitor includes two or more conductive layers and one or more insulator layer, wherein two conductive layers of the two or more conductive layers are separated by an insulator layer of the one or more insulator layer. (Barel, [0045] Optionally, compressible material 365 is a disk shaped element that fills a volume between electrode 357 and electrodes 390. Typically, compressible material 365 compresses both in response to cross-axial force applied on writing tip 350 (FIG. 9B) and axial force applied on writing tip 350 (FIG. 9C). Typically, both cross-axial and axial force is applied on writing tip 350 during contact with a sensing surface.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide capacitive layers and dielectric layer for capacitive based sensing of the tip pressure as one of skill in the art would readily recognize that compressible material is selected to be a dielectric material and output due to capacitive coupling between the electrodes is detected.
Consider Claim 6:
	Stern in view of Barel discloses the passive pen of claim 5, wherein the two or more conductive layers consist of the at least one compressive material, wherein the at least one compressive material includes the compressive conductive material. (Barel, [0045] Optionally, compressible material 365 is a disk shaped element that fills a volume between electrode 357 and electrodes 390. Typically, compressible material 365 compresses both in response to cross-axial force applied on writing tip 350 (FIG. 9B) and axial force applied on writing tip 350 (FIG. 9C). Typically, both cross-axial and axial force is applied on writing tip 350 during contact with a sensing surface.”)
Consider Claim 7:
	Stern discloses the passive pen of claim 5, wherein the one or more insulator layer consists of the at least one compressive material, wherein the at least one compressive material includes the compressive insulator material. (Barel, [0045] Optionally, compressible material 365 is a disk shaped element that fills a volume between electrode 357 and electrodes 390. Typically, compressible material 365 compresses both in response to cross-axial force applied on writing tip 350 (FIG. 9B) and axial force applied on writing tip 350 (FIG. 9C). Typically, both cross-axial and axial force is applied on writing tip 350 during contact with a sensing surface.”)


Claim Rejections - 35 USC § 103
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern U.S. Patent Application Publication No. 2016/0124530 A1 as applied to claim 1 above, and further in view of Hara et al. U.S. Patent Application Publication No. 2018/0046272 A1 hereinafter Hara.

Consider Claim 22:
	Stern discloses the passive pen of claim 1 however does not specify further comprises: a switching device coupled to the conductive section, wherein the switching device is operable to transmit a data signal from the conductive section through the conductive tip.
	Hara however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to further provide a switching device coupled to the conductive section, wherein the switching device is operable to transmit a data signal from the conductive section through the conductive tip. (Hara, [0078], “As illustrated in FIG. 4, the stylus 2 employing the alternate transmission method is configured to include an amplifying section 26 as well as the signal processing section 24 and the power supply 25 illustrated also in FIG. 1. The signal processing section 24 is configured to include a control section 90a, a step-up section 91, an oscillating section 92a, and a switch section 93a. It should be noted that although FIG. 4 does not illustrate a function relating to the reception of the uplink signal US of the functions of the signal processing section 24, the stylus 2 employing the alternate transmission method may also have a function relating to the reception of the uplink signal US as does the stylus 2 according to each of the embodiments of the present invention which will be described later.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to have switching element for transmitting a signal to the tip as this was known in view of Hara and would have been utilized for the purpose of that it is possible to ensure lower power consumption. (Hara, [0019])

Allowable Subject Matter
Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further depending claims 13-17 are also objected as being dependent on an objected base claim.
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626